Citation Nr: 9911002	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  98-07 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
January 1947, and from March 1948 to November 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the March 1998 rating decision.  The veteran 
has provided testimony before this member of the Board at a 
Travel Board hearing, conducted in February 1999.  


FINDINGS OF FACT

The record does not contain competent evidence of a nexus 
between a current hearing loss disability and injury or 
disease during the veteran's active service. 


CONCLUSION OF LAW

The veteran's claim for service connection for hearing loss 
disability is not well grounded.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and the claim is not 
well grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

The veteran contends that he has hearing loss disability 
related to his active service and has provided testimony 
consistent with these contentions.  However, he is advised 
that where the determinative issues involve questions of 
medical causation or medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Consequently, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection for hearing loss disability.  

With respect to defective hearing, the law provides that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran has satisfied the initial criterion for 
presenting a well-grounded claim, as there is evidence of 
current disability.  The veteran received treatment from 
military facilities as a retiree.  Military medical records 
from 1986 show that he demonstrated thresholds of 40 and 
above at 2000, 3000 and 4000 hertz when tested in September 
of that year.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service -- some 
difficulty arises in the veteran's case as there is no 
clinical evidence to show that he had hearing loss disability 
during his active service.  Despite the RO's repeated 
attempts the veteran's service medical records could not be 
obtained.  Consequently, there is no documentary evidence of 
hearing loss disability.  Nonetheless, the veteran's claims 
file contains numerous statements from his acquaintances who 
state that the he was exposed to hazardous noise without ear 
protection in service and indicate that he had a hearing loss 
since the 1960s.  Likewise, the veteran provided testimony at 
a February 1999 Travel Board hearing , stating that he 
incurred a hearing loss in active service as a result of 
repeated noise exposure without adequate ear protection.  

I acknowledge that the veteran and his lay acquaintances are 
competent to articulate information concerning what they 
observed or experienced.  Thus, they are competent to give 
evidence as to the veteran's noise exposure during his active 
military service.  They are also competent to provide 
evidence concerning the perceived difficulties that the 
veteran had in hearing certain sounds at certain times.  As 
lay persons they are not competent, however, to offer an 
opinion with respect to matters involving a determination of 
medical causation or diagnosis.  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  In other words, this type of evidence is 
not competent to establish the presence of hearing loss 
disability as defined by regulation, as this requires certain 
test results, nor is it competent evidence to establish that 
the veteran's current hearing loss disability is related to 
the noise exposure during his active military service.  

The veteran's claim must fail as the record does not contain 
any competent evidence that would establish a nexus between 
the current hearing loss disability and injury or disease 
during his active service.  In effect, the veteran's 
contentions in addition to lay statements regarding acoustic 
trauma and trouble with hearing in service are probative to 
the extent that they suggest a continuity of symptomatology 
from the veteran's military service.  38 C.F.R. 3.303(b).  
However, in this case, lay evidence of continuity of symptoms 
is not sufficient, but a medical nexus is needed.  See Savage 
v. Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  Competent medical evidence is needed to identify the 
cause, or etiology, of the current hearing loss disability.  
Medical opinion is necessary to show that the current 
clinical findings are related to the veteran's reported in-
service acoustic trauma.  

For example, the veteran's claims folder contains a July 1990 
military medical record in which examiner recorded veteran's 
military history as being remarkable for serving in the 
infantry, exposure to small arms' fire and 5 years of range 
firing.  The examiner also noted that the veteran served for 
18 years as aviator and had no hearing protection.  Despite 
the lengthy recitation of inservice noise exposure, the 
examiner did not offer an opinion as to whether the veteran's 
existing hearing loss disability is related to acoustic 
trauma during active service.  Consequently, as the record 
currently stands, the veteran's claim is not well grounded as 
there has been no medical opinion showing a nexus between the 
veteran's existing hearing loss disability and injury or 
disease noted during his active service.  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  Unlike the situation in Robinette, he has not 
put VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claim 
well grounded, with the exception of service medical records 
which the RO has unsuccessfully attempted to obtain.



ORDER

The veteran's claim for service connection for hearing loss 
disability is not well grounded.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

